JET METAL CORP. NOTICE OF CHANGE OF STATUS (National Instrument 51-102, Section 11.2) DATE: January 20, 2014 TO: British Columbia Securities Commission Alberta Securities Commission Financial and Consumer Affairs Authority of Saskatchewan Manitoba Securities Commission Ontario Securities Commission Financial and Consumer Services Commission (New Brunswick) Nova Scotia Securities Commission Office of the Attorney General Securities Division (Prince Edward Island) Securities Commission of Newfoundland and Labrador TSX Venture Exchange Pursuant to Section 11.2 of National Instrument 51-102 – Continuous Disclosure Obligations (“NI-51-102”), Jet Metal Corp. (the “Company”) hereby provides notice that effective January 20, 2014, it has become a “venture issuer” as such term is defined in NI 51-102, as a result of the delisting of the Company’s common shares from the Toronto Stock Exchange and the listing of its common shares on the TSX Venture Exchange.
